Citation Nr: 1638822	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-47 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.   

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  The RO in Baltimore, Maryland is currently the Agency of Original Jurisdiction.  When the case was before the Board in January 2016, the Board granted the application to reopen a claim of service connection for a right knee disability and remanded the reopened claim for additional development.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The record indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  See, e.g., VA treatment records.  Records in the possession of the SSA could be supportive of the Veteran's claims.  Thus, further development to obtain those records is in order.

Additionally, the Board finds a medical opinion addressing the etiology of each right knee disorder present during the period of the claim should be obtained.  Although the record includes a probative opinion as to the currently diagnosed arthritis, the opinion was provided prior to the receipt of the aforementioned SSA records.  Moreover, the record does not include a VA medical opinion addressing whether the previously diagnosed meniscal tear is related to service, notably the evidence of medial collateral ligament laxity in June 1969.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

2.  Undertake appropriate development to obtain any other outstanding records pertinent to the claim.

3.  Then, afford the Veteran a VA examination by a suitable physician who has not provided a prior opinion in this case.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should identify all right knee disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.

The rationale for the opinion(s) must be provided, with consideration of the complaints of knee pain during and since service, the treatment for chondromalacia during service, and the finding of medial collateral ligament laxity in June 1969.  The examiner is also informed that the January 1998 and November 2001 VA examination records report normal clinical findings, though no radiographic imaging was performed, that the first diagnosis of arthritis was in May 2003, and the first medical finding of meniscal tear is recorded in a 2008 magnetic resonance imaging (MRI) report.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any other indicated development.

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




